DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and  objected to because of the following informalities:  
Regarding claim 8, “doe-tail” is not provided in the specification, however, “dove-tail” is and therefore “doe-tail” is assumed to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 18, “the compression strips” lack antecedent basis.
Regarding claim 11, claim 11 is rejected under 35 U.S.C. 112(b) because it depends from rejected claim 9.
Regarding claim 19-20, claims 19-20 are rejected under 35 U.S.C. 112(b) because they depend from rejected claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok (US 8,955,732), Embodiment 1 – Fig. 1-9, hereinafter Zemlok 1, in view of Zemlok, Embodiment 2 – Fig. 12-16, hereinafter Zemlok 2.

Regarding claim 2, Zemlok 1 discloses a tool assembly (Fig. 1A) comprising:
an anvil assembly (Fig. 1A, item 110) having a first tissue contacting surface (Fig. 1A);
a cartridge assembly (Fig. 1A, item 108) coupled to the anvil assembly to facilitate movement of the tool assembly between open and clamped positions (Col. 10, lines 22-40), the cartridge assembly including a cartridge channel (Fig. 3A, item 128) and a staple cartridge (Fig. 3A, item 112), the staple cartridge including a cartridge body (Fig. 3A, item 112), staples (Fig. 3A, item 114), pushers (Fig. 3A, item 130), and an actuation sled (Fig. 3A, item 132), the cartridge body having a second tissue contacting surface (Fig. 1A) and defining a cartridge knife slot (Fig. 8B, item 116) and a plurality of staple slots (Fig. 1D, item 156) positioned on opposite sides of the knife slot (Fig. 1D), the staples received in the staple slots (Fig. 1D, staples 114 are received in staple slots 156), the cartridge channel having a bottom wall (Fig. 3B, item 128) and spaced side walls (Fig. 3B, item 128) that define a recess (Fig. 6, cartridge channel 128 has a recess), the bottom wall defining a channel knife slot (Fig. 6, item 174) (Col. 13, lines 17-32) that is longitudinally aligned with the cartridge knife slot (Fig. 6), the staple cartridge received within the recess (Fig. 3B) (Col. 13, lines 17-32), the first tissue contacting surface being in juxtaposed spaced relation to the second tissue contacting surface when the tool assembly is in the clamped position (Fig. 1C, first tissue contacting surface of anvil 110 is spaced from second tissue contacting surface of cartridge assembly 108).
Zemlok 1 is silent about compression pads positioned on the bottom wall of the cartridge channel, the compression pads being formed of a compressible material and supporting the staple cartridge within the recess of the cartridge channel to facilitate movement of the staple cartridge within the recess of cartridge channel, one of the compression pads positioned on each side of the channel knife slot.
However, Zemlok 2 teaches a tool assembly (Fig. 12) comprising compression pads (Fig. 14B, item 513c) positioned on the bottom wall of the cartridge channel (Fig. 14B, item 506), the compression pads being formed of a compressible material (Col. 17, lines 25-37, compression pads 513c can be compressed, as they are springs) and supporting the staple cartridge within the recess of the cartridge channel to facilitate movement of the staple cartridge within the recess of cartridge channel (Col. 17, lines 25-37), one of the compression pads positioned on each side of the channel knife slot (Fig. 14B, channel knife slot contains knife 99).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Zemlok 1 and Zemlok 2 to modify the tool assembly of Zemlok 1 to include the compression pads of Zemlok 2.  A person of ordinary skill in the art would have been motivated to make such change in order to vary the gap between the tissue contacting surface of the anvil and the tissue contacting surface of the cartridge depending on the thickness of the tissue clamped between the two jaws (Zemlok, Col. 17, lines 25-37).

Regarding claim 3, the combined Zemlok teaches the tool assembly wherein the staple cartridge includes a staple cartridge support plate (Fig. 16, staple cartridge support plate is bottom of cartridge 513a) secured to a lower end of the cartridge body (Fig. 16, item 513a), the compression pads (Fig. 16, item 513c) positioned between the staple cartridge support plate (Fig. 16, item 513a) and the bottom wall of the cartridge channel (Fig. 16, item 502).

Regarding claim 4, Zemlok 1 discloses the tool assembly wherein the actuation sled is movable through the cartridge body of the staple cartridge (Col. 13, lines 17-32) into sequential engagement with the pushers to eject the staples from the staple retention slots (Col. 13, lines 17-32).

Regarding claim 12, Zemlok 1 discloses a surgical stapling device (Fig. 1A, item 100) comprising:
a handle assembly (Fig. 1A, item 102);
an elongate body portion (Fig. 1A, item 104) having a proximal portion (Fig. 1A) and a distal portion (Fig. 1A), the proximal portion secured to the handle assembly (Fig. 1A, proximal portion of elongate body portion 104 is secured to handle assembly 102); and
a tool assembly (Fig. 1A, item 106), supported on the distal portion of the elongate body portion (Fig. 1A), the tool assembly including:
an anvil assembly (Fig. 1A, item 110) having a first tissue contacting surface (Fig. 1A);
a cartridge assembly (Fig. 1A, item 108) coupled to the anvil assembly to facilitate movement of the tool assembly between open and clamped positions (Col. 10, lines 22-40), the cartridge assembly including a cartridge channel (Fig. 3A, item 128) and a staple cartridge (Fig. 3A, item 112), the staple cartridge including a cartridge body (Fig. 3A, item 112), staples (Fig. 3A, item 114), pushers (Fig. 3A, item 130), and an actuation sled (Fig. 3A, item 132), the cartridge body having a second tissue contacting surface (Fig. 1A) and defining a cartridge knife slot (Fig. 8B, item 116) and a plurality of staple slots (Fig. 1D, item 156) positioned on opposite sides of the knife slot (Fig. 1D), the staples received in the staple slots (Fig. 1D, staples 114 are received in staple slots 156), the cartridge channel having a bottom wall (Fig. 3B, item 128) and spaced side walls (Fig. 3B, item 128) that define a recess (Fig. 6, cartridge channel 128 has a recess), the bottom wall defining a channel knife slot (Fig. 6, item 174) (Col. 13, lines 17-32) that is longitudinally aligned with the cartridge knife slot (Fig. 6), the staple cartridge received within the recess (Fig. 3B) (Col. 13, lines 17-32), the first tissue contacting surface being in juxtaposed spaced relation to the second tissue contacting surface when the tool assembly is in the clamped position (Fig. 1C, first tissue contacting surface of anvil 110 is spaced from second tissue contacting surface of cartridge assembly 108).
Zemlok 1 is silent about compression pads positioned on the bottom wall of the cartridge channel, the compression pads being formed of a compressible material and supporting the staple cartridge within the recess of the cartridge channel to facilitate movement of the staple cartridge within the recess of cartridge channel, one of the compression pads positioned on each side of the channel knife slot.
However, Zemlok 2 teaches a tool assembly (Fig. 12) comprising compression pads (Fig. 14B, item 513c) positioned on the bottom wall of the cartridge channel (Fig. 14B, item 506), the compression pads being formed of a compressible material (Col. 17, lines 25-37, compression pads 513c can be compressed, as they are springs) and supporting the staple cartridge within the recess of the cartridge channel to facilitate movement of the staple cartridge within the recess of cartridge channel (Col. 17, lines 25-37), one of the compression pads positioned on each side of the channel knife slot (Fig. 14B, channel knife slot contains knife 99).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Zemlok 1 and Zemlok 2 to modify the tool assembly of Zemlok 1 to include the compression pads of Zemlok 2.  A person of ordinary skill in the art would have been motivated to make such change in order to vary the gap between the tissue contacting surface of the anvil and the tissue contacting surface of the cartridge depending on the thickness of the tissue clamped between the two jaws (Zemlok, Col. 17, lines 25-37).

Regarding claim 13, the combined Zemlok teaches the tool assembly wherein the staple cartridge includes a staple cartridge support plate (Fig. 16, staple cartridge support plate is bottom of cartridge 513a) secured to a lower end of the cartridge body (Fig. 16, item 513a), the compression pads (Fig. 16, item 513c) positioned between the staple cartridge support plate (Fig. 16, item 513a) and the bottom wall of the cartridge channel (Fig. 16, item 502).

Regarding claim 14, Zemlok 1 discloses the tool assembly wherein the actuation sled is movable through the cartridge body of the staple cartridge (Col. 13, lines 17-32) into sequential engagement with the pushers to eject the staples from the staple retention slots (Col. 13, lines 17-32).

Claims 5-11 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok 1 in view of Zemlok 2 further in view of Kostrzewski (US 2011/0084112).

Regarding claim 5, Zemlok 1 in view of Zemlok 2 is silent about the tool assembly further including compression strips supported on each of the side walls of the cartridge channel, the compression strips positioned to engage and support the staple cartridge.
However, Kostrzewski teaches a tool assembly (Fig. 1) further including compression strips (Fig. 6, item 1224) supported on each of the side walls of the cartridge channel (Fig. 3, item 1209), the compression strips positioned to engage and support the staple cartridge (Fig. 3, item 1200).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Zemlok and Kostrzewski to modify the tool assembly of Zemlok to include the compression strips of Kostrzewski.  A person of ordinary skill in the art would have been motivated to make such change in order to provide elastic members which can apply and maintain constant comprehensive forces to tissue regardless of tissue thickness (Kostrzewski, Para. 0002).

Regarding claim 6, the modified Zemlok teaches the tool assembly wherein each of the side walls of the cartridge channel defines a retention slot (Kostrzewski, Fig. 6, retention slots are located between the staple cartridge 1200 and channel 1209), each of the retention slots receiving a portion of one of the compression strips (Kostrzewski, Fig. 6).

Regarding claim 7, the modified Zemlok does not expressly disclose the tool assembly the retention slots and the compression strips have interlocking configurations to fasten the compression strips within the retention slots.
However, Figures 3A and 6 of Kostrzewski both show the retention slots and compression strips with configurations to attach and interlock the compression strips within the retention slots.  Additionally, Para. 0039-0040 of Kostrzewski teaches the compression strips of “any shape or size or length or width or pattern depending on the desired application.”  Therefore, interlocking configurations of the retention slots and compression strips would be an obvious feature to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Kostrzewski in order to attach the compression strips within the retention slots (Kostrzewski, Para. 0039-0040).

Regarding claim 8, the modified Zemlok does not expressly disclose the tool assembly wherein the interlocking configurations are dove-tail configurations.
However, it would have been an obvious matter of design choice to make the different portions of the interlocking configurations of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 9, the modified Zemlok teaches the tool assembly wherein each of the compression strips has a supporting portion (Kostrzewski, See Examiner Illustration 1 below) with a flat surface for supporting the staple cartridge (Kostrzewski, See Examiner Illustration 1 below).

    PNG
    media_image1.png
    480
    582
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 10, the modified Zemlok teaches the tool assembly wherein the cartridge channel defines notches (Kostrzewski, See Examiner Illustration 2 below) that provide access to the retention slots, each of the notches communicating with at least one of the retention slots (Kostrzewski, See Examiner Illustration 1 below).

    PNG
    media_image2.png
    480
    582
    media_image2.png
    Greyscale

Examiner Illustration 2
Regarding claim 11, the modified Zemlok teaches the tool assembly wherein the staple cartridge defines shoulders (Kostrzewski, See Examiner Illustration 3 below), and the flat surface of the compression strips support the shoulders of the staple cartridge (Kostrzewski, See Examiner Illustration 3 below).

    PNG
    media_image3.png
    480
    582
    media_image3.png
    Greyscale

Examiner Illustration 3
Regarding claim 15, Zemlok 1 in view of Zemlok 2 is silent about the tool assembly further including compression strips supported on each of the side walls of the cartridge channel, the compression strips positioned to engage and support the staple cartridge.
However, Kostrzewski teaches a tool assembly (Fig. 1) further including compression strips (Fig. 6, item 1224) supported on each of the side walls of the cartridge channel (Fig. 3, item 1209), the compression strips positioned to engage and support the staple cartridge (Fig. 3, item 1200).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Zemlok and Kostrzewski to modify the tool assembly of Zemlok to include the compression strips of Kostrzewski.  A person of ordinary skill in the art would have been motivated to make such change in order to provide elastic members which can apply and maintain constant comprehensive forces to tissue regardless of tissue thickness (Kostrzewski, Para. 0002).

Regarding claim 16, the modified Zemlok teaches the tool assembly wherein each of the side walls of the cartridge channel defines a retention slot (Kostrzewski, Fig. 6, retention slots are located between the staple cartridge 1200 and channel 1209), each of the retention slots receiving a portion of one of the compression strips (Kostrzewski, Fig. 6).

Regarding claim 17, the modified Zemlok does not expressly disclose the surgical stapling device wherein the retention slots have dove-tail configurations, and the compression strips have dove-tail configurations, the dove-tail configurations of the compression strips received within the retention slots of the cartridge channel to fasten the compression strips within the retention slots.
However, it would have been an obvious matter of design choice to make the different portions of the interlocking configurations of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 18, the modified Zemlok teaches the tool assembly wherein each of the compression strips has a supporting portion (Kostrzewski, See Examiner Illustration 1 above) with a flat surface for supporting the staple cartridge (Kostrzewski, See Examiner Illustration 1 above).

Regarding claim 19, the modified Zemlok teaches the tool assembly wherein the cartridge channel defines notches (Kostrzewski, See Examiner Illustration 2 above) that provide access to the retention slots, each of the notches communicating with at least one of the retention slots (Kostrzewski, See Examiner Illustration 2 above).

Regarding claim 20, the modified Zemlok teaches the tool assembly wherein the staple cartridge defines shoulders (See annotated Fig. 6 of Kostrzewski below), and the flat surface of the compression strips support the shoulders of the staple cartridge (See annotated Fig. 6 of Kostrzewski below).

Regarding claim 21, Zemlok teaches the surgical stapling device wherein the handle assembly is in the form of mechanical handle assembly or a powered handle assembly (Col. 14, lines 29-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731